Order entered February 22, 2021




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                 No. 05-20-00781-CR

                           EX PARTE ERIC DEAN KING

                On Appeal from the 366th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 366-03461-2020

                                        ORDER

       Before the Court is appellant’s February 11, 2021 first motion for extension

of time to file his reply brief. We GRANT the motion and ORDER appellant’s

reply brief filed on or before March 29, 2021.

       We ORDER the trial court to file, on or before March 5, 2021, the required

certification of the right to appeal in this case.

       We DIRECT the Clerk of the Court to transmit a copy of this order to the

Honorable Tomasz Nowack, Presiding Judge, 366th Judicial District Court; and to

counsel for the parties.

                                                 /s/   ERIN A. NOWELL
                                                       JUSTICE